Citation Nr: 1036759	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-38 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a neck disorder, to 
include as secondary to service-connected low back, left ankle, 
and/or bilateral knees disabilities.  

2.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for a left ankle 
disability, evaluated as 10 percent disabling prior to 
December 1, 2008.  

4.  Entitlement to an increased rating for a left ankle 
disability, evaluated as 20 percent disabling since 
December 1, 2008.  

5.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's mother


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to July 1994.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Muskogee, 
Oklahoma, Department of Veterans Affairs (VA) Regional Office 
(RO).  
  
The Veteran testified at a Videoconference hearing before the 
Undersigned in February 2009.  A transcript of the hearing is of 
record and associated with the claims folder.  

In April 2009, the Board remanded the claim for service 
connection for a neck disorder for further development as well as 
the claims for increased rating for left knee and left ankle 
disabilities.  The matter was returned in July 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



(CONTINUED NEXT PAGE)


REMAND

Unfortunately, the Board finds a remand necessary because the 
RO/AMC has not substantially complied with its prior April 2009 
remand.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the 
United States Court of Appeals for Veterans Claims (the Court) 
held that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board errs as 
a matter of law when it fails to ensure compliance with remand 
orders.  Although VBA is required to comply with remand orders, 
it is substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the examiner 
made the ultimate determination required by the Board's remand, 
because such determination "more that substantially complied with 
the Board's remand order").

The Veteran maintains that he has a neck disorder due to an 
injury in service, or in the alternative, secondary to his 
service-connected low back, left ankle, and/or bilateral knee 
disabilities.  In April 2009, the Board remanded this claim for 
further development.  Specifically, the Board asked for an 
opinion from a VA physician, with supporting rationale, whether 
it was at least as likely as not that the Veteran's cervical 
spine disorder was caused by or aggravated by his multiple 
service-connected disabilities, to include his altered gait.  The 
Veteran underwent a VA examination in September 2009.  The 
examiner indicated, in pertinent part, that the Veteran's 
cervical spine condition with minimal degenerative changes was 
not caused by his fall in service as there was no evidence of a 
neck injury or treatment for any neck condition while in service 
and it was more likely related to his occupation as a truck 
driver.  

Unfortunately, the VA examiner did not answer the question 
presented by the Board.  Initially, it is important to note, that 
the examiner attributed the cervical spine disorder to the 
Veteran's occupation as a truck driver.  The Veteran was a truck 
driver during and after service.  The opinion did not give any 
information that indicated whether his truck driving duties 
during, after, or in concert with each other, were the cause of 
his neck condition.  Additionally, the examiner did not indicate 
whether there was aggravation of the cervical spine disorder by 
the service-connected disability(ies).  

As noted above, the Board is obligated by law to ensure that the 
RO complies with its directives; where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).  As such, the issue of service connection for a 
neck disorder must regrettably be remanded once again in order to 
afford the Veteran an adequate VA examination.  All questions 
specified below must be answered fully. These answers must be 
included in the examination report.

Additionally, a review of the record reveals that in April 2008, 
the Veteran had filed a claim for Social Security Disability 
benefits and a request was made by the State of Oklahoma -
Disability Determination Division, in agreement with the Social 
Security Administration (SSA), to seek medical records from VA on 
behalf of his claim.  Subsequent records show that the Veteran 
remains unemployed.  There is also a suggestion that the Veteran 
receives SSA disability benefits.

The United States Court of Appeals for Veterans Claims (Court) 
has held that VA has a duty to acquire both the SSA decision and 
the supporting medical records pertinent to a claim.  See Dixon 
v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 
Vet. App. 181, 188 (1992).  More recently, Golz v. Shinseki, 590 
F.3d 1317 (Fed. Cir. 2010),  the Federal Circuit held that VA's 
duty to obtain SSA records was not absolute, and that the duty 
only extends when the records are believed to be relevant.  Here, 
because the Veteran testified that his unemployment is due to his 
numerous disabilities, to include his service connected knee and 
ankle disabilities, the potential relevancy of the SSA records 
cannot be ignored.  These records are necessary for review before 
a decision may be made regarding his claims.  

Finally, and of significant import, the Veteran reports that he 
has not worked since 2007, and that his unemployment is a result, 
at least in part, of his knee and ankle disabilities.  Indeed, 
the record shows that he filed a claim for a total disability 
evaluation based on individual unemployability (TIU) in November 
2008.  The Board is well aware that entitlement to TIU was denied 
in a September 2007 rating action.  However, since that time, the 
rating assigned to the Veteran's left ankle disability, which is 
currently on appeal, was increased from 10 percent to 20 percent 
disabling.  In that regard, the Court recently held that a 
request for TIU is not a separate claim for benefits, but rather 
involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim or, if a disability upon which 
entitlement to TIU is based has already been found to be service 
connected, as part of a claim for increased compensation.  Rice 
v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or 
the record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on individual 
unemployability as a result of that disability is warranted.  Id 
at 455.  Therefore, in the readjudication of the claims for 
increased ratings for left knee and left ankle disability, the RO 
must include the issue of TIU, in accordance with the holding in 
Rice.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of any Social Security 
Administration decision regarding disability 
benefits for the Veteran.  All the medical 
treatment records from the Social Security 
Administration that were used in considering 
the Veteran's claim for disability benefits 
should be obtained and associated with the 
claims file.  Any negative response should be 
included with the claims file.

2.  The RO/AMC should arrange for a physician 
with appropriate expertise to review the 
Veteran's VA claims folder and provide an 
opinion, with supporting rationale, as to 
whether it is at least as likely as not 
(probability of 50 percent or greater) 
that:

a.	The Veteran's cervical spine disorder was 
caused or aggravated by his multiple 
service connected low back, left knee, 
right knee, right heel, and/or left ankle 
disabilities, to include altered gait.  

If it is determined that aggravation 
beyond the natural progress of cervical 
spine disorder exists, the examiner should 
be asked to identify the baseline level of 
severity of the symptoms prior to 
aggravation and the level of severity of 
symptoms due to service connected 
aggravation.

b.	If there is no such relationship between 
the Veteran's cervical spine disorder and 
his multiple service connected 
disabilities, the examiner should opine as 
to whether the Veteran's current cervical 
spine disability is related to military 
service or any event that occurred 
therein, to include the Veteran's 
documented November 1991 in-service fall 
from a slide of life, or his employment in 
service to include duties as a truck 
driver.

3.  Thereafter, the RO/AMC will readjudicate 
the issues on appeal.    Consideration must 
be given to the Veteran's claim for a TIU.  
If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he and 
his representative should be provided with an 
appropriate Supplemental Statement of the 
Case, which sets forth the applicable legal 
criteria pertinent to this appeal, to include 
the laws and regulations on secondary service 
connection since October 2006.  They should 
be given an opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


